Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  the “in step 3)” in the step 4) should be “in the step 3)”.  

Claim 2 is objected to because of the following informalities:  the “in step 2)” should be “in the step 2)”.  

Claim 3 is objected to because of the following informalities:  the “in step 2)” should be “in the step 2)”.  

Claim 4 is objected to because of the following informalities:  the “in step 3)” in line 2 should be “in the step 3)”.  

Claim 4 is further objected to because of the following informalities:  the “in step 2)” in line 3 should be “in the step 2)”.  

Claim 4 is further objected to because of the following informalities: the “etching the active region” should be “the step of the etching the active region”. 

Claim 5 is objected to because of the following informalities:  the “in step 5)” in line 2 should be “in the step 5)”.  

Claim 6 is objected to because of the following informalities:  the “in step 5)” in line 2 should be “in the step 5)”.  

Claim 7 is objected to because of the following informalities:  the “in step 5)” in line 2 should be “in the step 5)”.  

Claim 8 is objected to because of the following informalities:  the “in step 6)” in line 2 should be “in the step 6)”.  

Claim 11 is objected to because of the following informalities:  the “in step 4)” in line 2 should be “in the step 4)”.  

Claim 16 is objected to because of the following informalities:  the “of10nm-200nm” in line 2 should be “of 10nm–200nm”.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the claim recites the limitation “the material” in line(s) 5. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 1, the claim recites the limitation “the material” in line(s) 6. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 1, the “the structure obtained in step 3” is unclear because it is unsure what “the structure” is because the step 3 claims three different structures which are active region, source region and a drain region. 

Further regarding claim 1, the claim recites the limitation “the dielectric layers” in the step 5. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 1, the claim recites the limitation “the surfaces” in the step 5. There is insufficient antecedent basis for this limitation in the claim. 



Further regarding claim 1, the claim recites the limitation “the surface of the source region” in the step 6. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 1, the claim recites the limitation “the surface of the drain region” in the step 6. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 3, the claim recites the limitation “the two ends” in line(s) 5. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 4, the claim recites the limitation “the surface” in line(s) 3. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 4, the “the structure obtained in step 2” is unclear because it is unsure what “the structure” is. 

Further regarding claim 4, the claim recites the limitation “the region” in line(s) 4. There is insufficient antecedent basis for this limitation in the claim. 



Regarding claim 7, the claim recites the limitation “the etched region” in line(s) 3-4. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 2-11, because of their dependency on claim 1, these claims are also rejected for the reasons set forth above with respect to claim 1.

Regarding claim 12, the claim recites the limitation “the material” in line(s) 6. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 12, the claim recites the limitation “the material” in line(s) 7. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 12, the claim recites the limitation “the number” in line(s) 8. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 12, the claim recites the limitation “the nano-wire channels” in line(s) 8. There is insufficient antecedent basis for this limitation in the claim. 



Further regarding claim 12, the claim recites the limitation “the surfaces” in line(s) 15. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 14, the “the silicon germanium material layer is a P-type doped and N-type doped silicon germanium material layer” is unclear because it is unsure whether the silicon germanium material layer is ‘either P-type doped or N-type doped’ or ‘both P-type doped and N-type doped’. Further, the disclosed SPEC does not clearly indicate how the silicon germanium material layer is doped. Thus, ambiguity of the limitation makes the claim being indefinite and makes it difficult to examine.

Regarding claim 16, the claim recites the limitation “the length” in line(s) 1-2. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 16, the claim recites the limitation “the thickness” in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 16, the claim recites the limitation “the thickness” in line(s) 5. There is insufficient antecedent basis for this limitation in the claim. 



Regarding claims 13-16, because of their dependency on claim 12, these claims are also rejected for the reasons set forth above with respect to claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 20140151638).

Regarding claim 1. Fig 1B – Fig 14B of Chang discloses A method for fabricating a field-effect transistor, comprising following steps:
1) providing a substrate 10 (Fig 1B), and depositing a stacked material layer 20L/30L on a surface of the substrate (Fig 1B), wherein the stacked material layer includes at least one first material layer [0046] and at least one second material layer [0047] which are alternately stacked (Fig 1B), the material of the first material layer is different from the material of the second material layer [0046];

3) etching the active region to form a channel region 120L/130L, a source region 120S/130S, and a drain region 120D/130D, wherein the source region and the drain region are respectively connected to two ends of the channel region (Fig 4B);
4) corroding the structure obtained in step 3) and removing the first material layer or the second material layer in the channel region to obtain at least one nano-wire channel (Fig 10B);
5) depositing at least a dielectric layer 50A (plurality of 50A) on a surface of nano-wire channel and forming a gate structure layer 52A on a surface of the dielectric layer (Fig 13B), wherein a top surface of the dielectric layer is higher than a top surface of the stacked material layer (Fig 13B: see the top 50A), and when a plurality of nano-wire channels are formed, the dielectric layers on the surfaces of adjacent nano-wire channels are not connected (Fig 13B); and
6) respectively fabricating a gate electrode 50A (top of 50A) on the surface of the gate structure layer, a source electrode 92S on the surface of the source region, and a drain electrode 92D on the surface of the drain region to complete the fabrication of the field-effect transistor (Fig 14B).

Regarding claim 2. Chang discloses The method for fabricating the field-effect transistor according to claim 1, wherein in step 2), a shallow trench structure 12 is formed in the stacked material layer by means of a photoetching-etching process to 

Regarding claim 3. Chang discloses The method for fabricating the field-effect transistor according to claim 1, wherein in step 2), the active region comprises a first portion and a second portion located on two sides of the first portion and connected with the first portion (Fig 4B), the first portion is used for forming the channel region, and the second portion is used as the source region and the drain region connected to the two ends of the channel region (Fig 4B).

Regarding claim 4. Chang discloses The method for fabricating the field-effect transistor according to claim 3, wherein in step 3), etching the active region comprises:
3-1) forming an etching mask layer ([0052]: a photoresist layer (not shown)) on the surface of the structure obtained in step 2), wherein the etching mask layer cover the region subsequently forming the channel region in the first portion [0052]; and
3-2) etching the uncovered region till the substrate is exposed by using the etching mask layer as a mask to obtain the channel region and the source region and the drain region connected to the two ends of the channel region (Fig 2B - Fig 4B).

Regarding claim 12. Fig 14B of Chang discloses field-effect transistor, comprising:
a substrate 10;

a channel region (the region of 120N) comprising at least one nano-wire channel 120N and connected between the source region and the drain region, wherein when the number of the nano-wire channels is more than one, adjacent nano-wire channels are alternately arranged in parallel from top to bottom;
a dielectric layer 50A and a gate structure layer (regions of 52A), wherein the dielectric layer is located on a surface of the nano-wire channel, a top surface (the top surface of 50A above 56) of the dielectric layer is higher than top surfaces of the source region and the drain region, the gate structure layer is at least located on the surface of the dielectric layer, wherein when a plurality of nano-wire channels are formed, the dielectric layers on the surfaces of adjacent nano-wire channels are not connected (each 50As are separated by 120N); and
a gate electrode 52A (top of 52A) formed on top surface of the gate structure layer, a source electrode 92S formed on top surface of the source region and a drain electrode 92D formed on top surface of the drain region.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20140151638).

Regarding claim 5. Chang discloses The method for fabricating the field-effect transistor according to claim 1, wherein in step 5), the gate structure layer comprises a first portion located on the surface of the dielectric layer, a second portion connected to two sides of the first portion and located on the substrate, and a third portion connected to an exposed end portion of the second portion (Fig 13B).
But Chang does not explicitly disclose the dielectric layer is a high-K dielectric layer.
However, high-K dielectric layer based gate dielectric is well known in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that simple substitute of Chang’s dielectric layer to the claimed material would have been obvious without departing from the spirit and scope of the invention for the purpose of providing enhanced threshold voltage and leakage characteristics.


However, Chang discloses each of the first semiconductor material and the second semiconductor material can be independently selected from elemental semiconductor materials, which include silicon and a silicon-germanium alloy [0046].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention make Chang’s the first material layer is a silicon germanium material layer and the second layer is a silicon material layer for the purpose of providing enhanced carrier conductivity using cost effective Si/Ge including their alloy based materials.

Regarding claim 10. Chang discloses The method for fabricating the field-effect transistor according to claim 9, wherein the silicon germanium material layer is a boron doped or phosphorus doped silicon germanium material layer [0054].
But Chang does not specifically disclose wherein doping concentration of boron doping has a range of 1e18 cm−3-5e19 cm−3; and doping concentration of phosphorus doping has a range of 1e18 cm−3-2e19 cm−3.
However, the ordinary artisan would have recognized the claimed doping range to be a result effective variable.  Thus, it would have been obvious that Chang’s structure within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Regarding claim 13. Chang discloses The field-effect transistor structure according to claim 12. But Chang does not specifically disclose wherein the first material layer is a silicon germanium material layer and the second layer is a silicon material layer.
However, Chang discloses each of the first semiconductor material and the second semiconductor material can be independently selected from elemental semiconductor materials, which include silicon and a silicon-germanium alloy [0046].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention make Chang’s the first material layer is a silicon germanium material layer and the second layer is a silicon material layer for the purpose of providing enhanced carrier conductivity using cost effective Si/Ge including their alloy based materials.
Further, Chang does not specifically disclose the material is Si1-xGex and a range of germanium content x is 0.15-0.6.

Furthermore, the ordinary artisan would have recognized the claimed range to be a result effective variable.  Thus, it would have been obvious that Chang’s structure within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where patentability is said to be based upon particular chosen values or upon another variable recited in a claim, the applicant must show that the chosen values are critical. In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Allowable Subject Matter
Claims 6-8, 11 and 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “before the gate structure layer is formed, the 

Regarding claim 7. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “in step 5), the method further comprises a step of forming a sidewall structure on the surface of the gate structure layer, wherein the sidewall structure fills the etched region of the active region and exposes a top of the gate structure layer for subsequently forming the gate electrode”.

Regarding claim 8. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “in step 6), before the gate electrode, the source electrode and the drain electrode are formed, the method further comprises a step of forming a metal silicide layer on a surface of a top of the gate structure layer, a surface of a top of the source region and a surface of a top of the drain region”.

Regarding claim 11. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “in step 4), mixed solution of hydrofluoric acid, hydrogen peroxide and acetic acid is adopted for removing the first material layer; and tetramethylammonium hydroxide solution is adopted for removing the second material layer”.

a P-type doped and N-type doped silicon germanium material layer”.

Regarding claim 15. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a metal barrier layer located between the dielectric layer and the gate structure layer; and a metal silicide layer is respectively formed between the source region and the source electrode, between the drain region and the drain electrode, and between the gate structure layer and the gate electrode”.

Regarding claim 16. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “structures of the gate electrode, the source electrode and the drain electrode are the same and respectively comprise a stacked material layer consisting of a chromium layer and a gold layer, the thickness of the chromium layer has a range of 1 nm-10 nm and the thickness of the gold layer has a range of 150 nm-250 nm”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826